DETAILED ACTION

Allowable Subject Matter
Claim 2-4, 6, and 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 5 and 7 are dependent on the objected claim above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable Suzuki US PG-Pub 2004/0151476 in view of Sasaki US PG-Pub 2005/0152557.

Regarding claim 1, 11 and 12, Susuki teaches a) receiving, by a processor of a first playback device, data indicative of digital audio (Fig. 2-102: will play the audio signal-14); and b) playing the digital audio, by the processor, on a speaker of the first playback device, in accordance with a playback delay (Fig. 2 & [0051]: playing the audio signal base on the delay-15), the playback delay being in accordance with a first listener position propagation differential that is derivative of, at least: ii) data indicative of a generation time of a second calibration sound at the second playback device, and data indicative of an arrival time of the second calibration sound at the processor (Fig. 5 & [0032] & [0036]: a playback device 
Susuki failed to explicitly teach microphone-equipped playback device and data indicative of an arrival time of a first calibration sound at the processor and data indicative of an arrival time of the first calibration sound at a second microphone-equipped playback device, wherein the first calibration sound originated at the listener position,
However, Sasaki teaches microphone-equipped playback device (Fig. 11: 200A-200D) and data indicative of an arrival time of a first calibration sound at the processor and data indicative of an arrival time of the first calibration sound at a second microphone-equipped playback device, wherein the first calibration sound originated at the listener position (Fig. 11 & [0208]-[0210]: determining propagation delay time by user sending out a test signal using a sound generator).
Susuki and Sasaki are analogous art because they are both in the same field of endeavor, namely loudspeaker devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because having individual devices with their own microphone give more flexibility to place device at different locations.

Claim 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable Suzuki US PG-Pub 2004/0151476 in view combination with Sasaki US PG-Pub 2005/0152557 in view of Shaya US PG-Pub 2019/0103849.

Regarding claim 8, the combination teaches wherein at least one sound of a set consisting of the second calibration sound and the third calibration sound comprises of a test signal (Suzuki, Fig. 5 & [0032] & [0036]: every playback device will send a test tone and it will determine the delay/transmission time, which will be done by every loudspeaker in the system).
The combination failed to teach pink noise.
However, Shaya teaches using pink noise ([0167]: test signal can be pink noise).
The combination and Shaya are analogous art because they are both in the same field of endeavor, namely loudspeaker devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because using pink noise is an alternate equivalent test signal.

Regarding claim 9, the combination teaches wherein at least one sound of a set consisting of the second calibration sound and the third calibration sound is comprises of a test signal (Suzuki, Fig. 5 & [0032] & [0036]: every playback device will send a test tone and it will determine the delay/transmission time, which will be done by every loudspeaker in the system).
The combination failed to teach music.
However, Shaya teaches using music ([0167]: test signal can be music).
The combination and Shaya are analogous art because they are both in the same field of endeavor, namely loudspeaker devices. Therefore, the claimed invention as a whole would have been 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A JEREZ LORA whose telephone number is (571)270-5519. The examiner can normally be reached M-F 7am-9am and 11am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM A. JEREZ LORA
Examiner
Art Unit 2654



/WILLIAM A JEREZ LORA/               Primary Examiner, Art Unit 2654